Reversing.
The appellant, W.R. Roberts, was indicted for the offense denounced by section 1148a-7 of the Kentucky Statutes of unlawfully and feloniously, by violence, force, and threats, alarming, disturbing, hindering, obstructing, and intimidating an officer of the commonwealth of Kentucky in the matter of his official action and in the discharge of his official duty. Appellant's demurrer to the indictment being overruled, he was tried under it, found guilty, and sentenced to serve 5 years in the penitentiary. He appeals.
Appellant's contention that section 1148a-7 of the Statutes is unconstitutional because in violation of section 51 of our Constitution, in that the title to the act, of which it is a part, does not embrace it, is sound as recently decided by this court in the case of Loveless v. Commonwealth, 241 Ky. 82,43 S.W.2d 348, decided November 11, 1931. However, as described in the Loveless Case, the demurrer to the indictment, which is essentially the same as that of the Loveless Case, was properly overruled because the indictment is so drawn as to charge properly the appellant with the common-law offense of obstructing justice.
However, the trial court did not instruct on this common-law offense, but only on the offense embraced by section 1148a-7 of the Statutes, for which reason the judgment in this case even as was the judgment in the Loveless Case, will have to be reversed for a new trial consistent with this opinion. *Page 593